Citation Nr: 0100688	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to October 1973, and from March 1974 to October 1975.  This 
case came before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision dated in April 1998 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Hartford, Connecticut (hereinafter RO).  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  As these 
procedures could not have been followed by the RO at the time 
of the April 1998 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Service-connected for post-traumatic stress disorder requires 
(1) a current, clear medical diagnosis of post-traumatic 
stress disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2000).  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of post-traumatic stress 
disorder will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A.. § 1154 (2000).  
If the VA determines that the veteran did not engage in 
combat, lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See YR v. 
West, 11 Vet. App. 393, 397 (1998).  Instead, there must be 
credible supporting evidence.  Id.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  Id.  

In the instant case, the veteran contends that while in 
Vietnam, he experienced numerous stressors.  However, no 
attempt has been made to verify these stressors.  
Accordingly, while the veteran has received multiple 
diagnoses of post-traumatic stress disorder, the diagnoses 
have not been made based upon verified stressors. 

Therefore, this case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between post-traumatic stress disorder 
and his period of active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the appellant's "201 
file" for his first period of active 
duty.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed descriptions of events.  Any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail should also be 
provided.  The veteran should be 
requested to identify any other sources 
(military or non-military) that may 
provide information concerning the 
incidents.  

3.  The veteran is hereby advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted by military personnel.  He 
is advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He is further advised that 
failure to respond may result in adverse 
action.

4.  Regardless of the veteran's 
response, the RO should prepare a 
summary of all claimed stressors 
reported by the veteran, to include 
those stressors claimed in previous 
written statements and to examining 
health care professionals, and contact 
all appropriate organizations in order 
to try and verify the claimed stressors.  
This summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to verify the claimed 
stressors as reported by the veteran.  
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to 
direct the RO to any additional 
appropriate sources.  If, after making 
reasonable efforts to obtain the 
information requested, the RO must 
notify the veteran and (a) briefly 
explain the efforts that the RO made to 
obtain the information; and (b) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show whether the evidence is 
sufficient to establish the occurrence 
of a verified stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file and a copy of this remand must be 
made available to the examiner and the 
examination report must indicate that a 
review of the record was made.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner is instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


